— Appeal from an order of the Supreme Court, Albany County Special Term, denying a motion for .reargument of an application under article 78 of the Civil Practice Act. The appellant sought an order annulling a determination of the respondents, made pursuant to section 219 of the Correction Law, requiring him to serve in prison the portion remaining of the maximum term of a prior sentence before beginning to serve a sentence for a felony committed while on parole. The application was dismissed on the ground that it was barred by the Statute of Limitations (Civ. Prac. Act, § 1286). A notice of appeal from the order of dismissal was served and, subsequently, the motion for reargument was made. An appeal does not' lie from an order denying a motion to reargue and therefore the appeal is dismissed, without costs. If the appeal was properly taken and is still pending, the appellant, if - he desires, may perfect the appeal from the order of dismissal. Bergan, J. P., Coon, Halpem, Imrie and Zeller, JJ., concur.